Name: Council Decision of 3 June 2010 on the signing and provisional application of the Agreement between the European Union and the Government of the Socialist Republic of Vietnam on certain aspects of air services
 Type: Decision
 Subject Matter: transport policy;  international affairs;  Asia and Oceania;  air and space transport;  European construction
 Date Published: 2010-11-05

 5.11.2010 EN Official Journal of the European Union L 288/1 COUNCIL DECISION of 3 June 2010 on the signing and provisional application of the Agreement between the European Union and the Government of the Socialist Republic of Vietnam on certain aspects of air services (2010/666/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2) in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) By its Decision of 5 June 2003, the Council authorised the Commission to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with an agreement at Union level. (2) On behalf of the Union, the Commission has negotiated an Agreement with the Government of the Socialist Republic of Vietnam on certain aspects of air services (hereinafter the Agreement) in accordance with the mechanisms and directives in the Annex to the Council Decision of 5 June 2003. (3) The Agreement negotiated by the Commission should be signed and provisionally applied, subject to its conclusion at a later date, HAS ADOPTED THIS DECISION: Article 1 The signing of the Agreement between the European Union and the Government of the Socialist Republic of Vietnam on certain aspects of air services is hereby approved on behalf of the Union, subject to the conclusion of the Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union subject to its conclusion. Article 3 Pending its entry into force, the Agreement shall be applied provisionally from the first day of the first month following the date on which the parties have notified each other of the completion of the necessary procedures for this purpose (1). Article 4 The President of the Council is hereby authorised to make the notification provided for in Article 7(2) of the Agreement. Article 5 This Decision shall enter into force on the date of its adoption. Article 6 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 3 June 2010. For the Council The President A. PÃ REZ RUBALCABA (1) The date from which the Agreement will be provisionally applied will be published in the Official Journal of the European Union by the General Secretariat of the Council.